DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
	Present application filed 04/19/2020 is a continuation in part of 16/536,606 filed 08/09/2019 now U.S. Patent 10,665,695. 
16/536,606 is a continuation in part of 16/004,404 filed 06/10/2018 now U.S. Patent 10,600,888. 
16/004,404 is a continuation in part of 15/917,629 filed 03/10/2018 now U.S. Patent 10,038,073. 
15/917,629 is a continuation in part of 15/622,124 filed 06/14/2017 now U.S. Patent 9,954,080. 
15/622,124 is a continuation in part of 14/880,276, filed 10/11/2015 now U.S. Patent 9,691,869. 
14/880,276 is a continuation in part of 14/472,108 filed 08/28/2014 now U.S. Patent 9,305,867. 
14/472,108 is a continuation of 13/959,994 filed 08/06/2013 now U.S. Patent 8,836,073. 
13/959,994 is a continuation of 13/441,923 filed 04/09/2012 now U.S. Patent 8,557,632. 
Foreign Priority
	No claim to an application for foreign priority. 

Information Disclosure Statement
No current information disclosure statement is filed. Office notes that all previously cited references from the parent cases as listed in the Domestic Benefit section, supra have been considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-20 of U.S. Patent No. 10,665,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the Patent are narrower in scope than the claims from present application. See claim mapping below: 
U.S.
Present
Patent
Application
10,665,695
16/852,506
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10

11
12
12
13
13
14
14
15
15
16
16
17
1+6+15
18
18
19
19
20
20


	With respect to present application’s claim 1, the Patent’s claim 1 has “a second level comprising single crystal second transistors” whereas the present application has “a second level comprising second transistors” thereby the Patent teaches of present application’s second transistors.
With respect to present application’s claim 8, the Patent’s claim 8 has “a second level comprising single crystal second transistors” whereas the present application has “a second level comprising second transistors” thereby the Patent teaches of present application’s second transistors.
With respect to present application’s claim 15, the Patent’s claim 15 has “a third level comprising single crystal third transistors” whereas the present application has “a third level comprising third transistors” thereby the Patent teaches of present application’s third transistors. 
With respect to present application’s claim 17, the Patent’s combination of claims 1+6+15 makes present application’s claim 17 obvious because it would have been obvious to one having ordinary skill in the art to recognize that combining claims in the Patent would have been beneficial in order to make the most optimum device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12 March 2021